DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/15/2022.
Applicant’s amendments filed 06/15/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claim 36.
Claim Objections
Claim 36 is objected to because of the following informalities:
Claim 36 recites “the first and/or second recessed portion” which should be replaced with
“the first recessed portion and/or the second recessed portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9-11, 16, 18, 21, 23, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,129,818 to Tooi et al. (hereinafter Tooi).
With respect Claim 1, Tooi discloses a gate controlled bipolar semiconductor device (IGBT) (Tooi, Figs. 1-3, 4-5, Col. 1, lines 6-14; Col. 3, lines 1-67; Cols. 4-6) comprising:
       a collector region (e.g., 14) (Tooi, Figs. 1-3, Col. 3, lines 41-50) of a first conductivity type (p-type);
       a drift region (12) (Tooi, Figs. 1-3, Col. 3, lines 41-50) of a second conductivity type (n-type) located over the collector region (14);
       a body region (e.g., p-type base region 16) (Tooi, Figs. 1-3, Col. 3, lines 41-50) of a first conductivity type located over the drift region (12);
       a plurality of first contact regions (e.g., n+-type region 20) (Tooi, Figs. 1-3, Col. 3, lines 51-53) of a second conductivity type located above the body region (16) and having a higher doping concentration (n+-type) than the body region (p-type region 16);
       a second contact region (e.g., p+-type contact region 18) (Tooi, Figs. 1-3, Col. 4, lines 13-23) of a first conductivity type located laterally adjacent to 10the plurality of first contact regions (20), the second contact region (18) having a higher doping concentration (p+-type) than the body region (p-type);
       at least two active trenches (e.g., trench grooves 19 including trench gates 40 in gate regions 50 and 57) each extending from a surface (e.g., a front surface of the semiconductor substrate 12) (Tooi, Figs. 1-3, Col. 3, lines 53-63) into the drift region (12);
       an emitter trench (e.g., dent 30 and trench groove 49 at the bottom of the dent 30 in the emitter contact region 26) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-13) extending from the surface (e.g., the front surface of the semiconductor substrate 12) into the drift region (12);
       wherein each first contact region (20) (Tooi, Figs. 1-3, Col. 3, lines 53-63) adjoins an active trench (19) of the at least two trenches so that, in use, a 15channel (e.g., in the IGBT, conventionally, the channel is formed in the base region) (Tooi, Figs. 1-3, Col. 1, lines 52-55; Col. 4, lines 54-67; Col. 5, lines 1-21)  is formed along said each active trench (19) and within the body region (16);
       wherein the second contact region (18) (Tooi, Figs. 1-3, Col. 4, lines 13-23) adjoins the emitter trench (e.g., 30/49); and
       wherein the emitter trench (e.g., 30/49) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-13) is located between two active trenches (e.g., trench grooves 19 including trench gates 40 in gate regions 50 and 57) of the at least two trenches, and
       wherein the at least two active trenches (e.g., 19) and the emitter trench (30/49) are laterally spaced in a first dimension (e.g., in the horizontal direction in Fig. 1) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-13), and wherein current flows in the device (e.g., between the emitter electrode 52, as shown in Fig. 3, and the collector region 14) in a second dimension (e.g., in the vertical direction in Fig. 1) substantially transverse to the first dimension, and
       wherein the at least two active trenches (e.g., 19) (Tooi, Figs. 1-3, Col. 3, lines 53-67; Col. 4, lines 1-13) andAtty. Docket No.: C64-029154 US PCT Page 4emitter trench (30/49) extend in a third dimension (e.g., a direction of extension of the grooves 19 and 30/49 in a plane perpendicular to the vertical direction in Fig. 1) of the device, and wherein the second contact region (18) is formed partially within the emitter trench (e.g., 30) and extends from an outer surface of a vertical sidewall of the emitter trench (30) in the first dimension and extends into the emitter trench (e.g., 30) in the third dimension of the device.
Regarding Claim 2, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the second contact region (e.g., p+-type contact region 18) (Tooi, Figs. 1-3, Col. 4, lines 13-23) is located between two laterally spaced first contact regions (e.g., n+-type region 20).
Note, in claim 2, the term “and/or” is interpreted as “or”.
Regarding Claim 7, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein a width (e.g. a width of the p+ contact region 18 within the trench 30 in a first dimension is less than a width of the emitter trench 30 because the grooves 49 at the bottom of the emitter trench 30 are not covered by the contact region 18) (Tooi, Figs. 1-3, Col. 4, lines 13-23) of the second contact region (18) is less than a width of the emitter trench.
Regarding Claim 9, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the second contact region (18) does not extend into the body region (16) between the active trench (19) and the emitter trench (30/49) (in a region where the first contact region 20 and the extending portions 22 of the first contact region 20 are formed) (Tooi, Figs. 1-3, Col. 4, lines 13-31).
Regarding Claim 10, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the emitter trench (e.g., 30) comprises a plurality of segments (e.g., regions covered with a plurality of band-shaped first contact regions 108) (Tooi, Figs. 4-5, Col. 6, lines 33-42) in the third dimension, wherein the plurality of segments (108) are shaped such that at least a space is formed between two segments (e.g., regions covered with a plurality of band-shaped first contact regions 108) of the plurality of segments.
Regarding Claim 11, Tooi discloses the device according to claim 10. Further, Tooi discloses the device, wherein the second contact region (18) (Tooi, Figs. 4-5, Col. 6, lines 33-42) comprises a plurality of portions in the third dimension, each portion being located within the space formed between two segments (e.g., regions covered with a plurality of band-shaped first contact regions 108) of the plurality of segments of the emitter trench.
Note, that in claims 11, limitations following the term “optionally” are considered as alternative limitations, and the term “optionally” is interpreted as “or”.
Regarding Claim 16, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the first contact region (e.g., 20) is a continuous region (Tooi, Figs. 1-3, Col. 3, lines 53-63) in the third dimension; or wherein the first contact region (108) (Tooi, Figs. 4-5, Col. 6, lines 33-42) comprises segments spaced from one another in the third dimension.
Regarding Claim 18, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, further comprising a region (e.g., including inner walls of the concave section 30) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-31) adjacent the emitter trench (30/49), wherein the region comprises a first recessed portion (e.g., a portion of the inner wall of the concave section 30 adjacent to the n+-type emitter region 20) extending from the surface of the device to the emitter trench
Note, that in claim 18, limitations following the term “optionally” are considered as alternative limitations, and the term “optionally” is interpreted as “or”.
Regarding Claim 21, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the at least two active trenches (19) (Tooi, Figs. 1-3, Col. 3, lines 53-67; Col. 4, lines 1-13) and the emitter trench (30/49) have different widths in the first dimension.
Regarding Claim 23, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the emitter trench (e.g., 30) is fully recessed (e.g., concave section formed in the base region 16 and separated from the active trenches 19 is interpreted as fully recessed emitter trench) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-21).
Note, that in claims 23, limitations following the term “optionally” are considered as alternative limitations, and the term “optionally” is interpreted as “or”.
Regarding Claim 25, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein one or more of the active and emitter trenches (e.g., emitter trench 30/49) comprise split embedded electrodes (e.g., embedded electrodes 42 comprised of doped polysilicon in two separate trenches 49 at the bottom of the emitter trench 30).
Note, in claim 25, the term “and/or” is interpreted as “or”.
Regarding Claim 29, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the device is an insulated gate bipolar transistor (IGBT) (Tooi, Figs. 1-3, Col. 1, lines 10-14; Col. 3, lines 41-67; Col. 4, lines 1-53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,129,818 to Tooi in view of Naito (US 2017/0018636, cited in IDS 11/22/2019).
Regarding Claim 14, Tooi discloses the device according to claim 11. Further, Tooi does not specifically disclose that the plurality of segments of the emitter trench have a cross shape having a variable width along the third dimension; and optionally wherein two portions of the second contact region are laterally spaced and a segment of the plurality of segments of the emitter trench is formed between said two portions of the second contact region, and wherein the segment between two portions has a predetermined width.  However, Naito teaches a dummy trench (30) (Naito, Figs. 1, 2, 6, 10, ¶0027-¶0054, ¶0059-¶0080, ¶0108-¶0112, ¶0122-¶0124) having a plurality of branch portions (32) to enhance carrier injection effect (IE), the plurality of branch portions (32) are connected so that the emitter trench has a cross shape having a variable width along the third dimension.
Note, that limitations following the term “optionally” are considered as alternative limitations, and the term “optionally” is interpreted as “or”. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Tooi by forming the emitter trench including a plurality of branch portions arranged along extending direction of the emitter trench as taught by Naito to have the device, wherein the plurality of segments of the emitter trench have a cross shape having a variable width along the third dimension in order to provide improved IGBT with enhanced carrier injection effect (Naito, ¶0009, ¶0010, ¶0037, ¶0040, ¶0124).
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,129,818 to Tooi in view of Abe et al. (US 2019/0067463, hereinafter Abe).
Regarding Claims 30 and 31, Tooi discloses the device according to claim 1. Further, Tooi does not specifically disclose the device, wherein the collector comprises a plurality of first segments of a first conductivity type and a plurality of second segments of a second conductivity type, wherein the plurality of first segments and the plurality of second segments are laterally adjacent to one another (as claimed in claim 30); wherein the device is a reverse conducting insulated gate bipolar transistor (RC-IGBT) (as claimed in claim 31).
However, Abe teaches forming a reverse conducting IGBT (RC-IGBT) device, wherein the collector (14, in the embodiment of Fig. 22-25 to which the semiconductor device of the first embodiment of Figs. 1-4 is applied) (Abe, Figs. 1, 2A-2B, 3, ¶0058, ¶0061, ¶0103-¶0120) comprises a plurality of first segments (e.g., corresponding to the plurality of unit cells of the IGBT) of a first conductivity type (p+ region) and a plurality of second segments (e.g., 41 for the free wheeling diode (FWD) regions) (Abe, Figs. 1, 2A-2B, 3, ¶0113, ¶0114) of a second conductivity type (n+ region), wherein the plurality of first segments and the plurality of second segments are laterally adjacent to one another.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Tooi by forming an IGBT device including free wheeling diode (FWD) regionsas taught by Abe to have the device, wherein the collector comprises a plurality of first segments of a first conductivity type and a plurality of second segments of a second conductivity type, wherein the plurality of first segments and the plurality of second segments are laterally adjacent to one another (as claimed in claim 30); wherein the device is a reverse conducting insulated gate bipolar transistor (RC-IGBT) (as claimed in claim 31) in order to provide the device with improved performance characteristics (e.g., reduced ON resistance) (Abe, ¶0002, ¶0079, ¶0102, ¶0103, ¶0126). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,129,818 to Tooi in view of Senoo et al. (US Patent No. 9,601,592, hereinafter Senoo) and Tanabe et al. (US 2012/0146091, hereinafter Tanabe).
Regarding Claim 32, Tooi discloses the device according to claim 1. Further, Tooi does not specifically disclose the device, further comprising: (1) a floating semiconductor body of a second conductivity type underneath the body region; a base region of a first conductivity type underneath the floating semiconductor body; wherein (2) the base region is connected to the body region in the third dimension; and wherein the base region is biased at a ground potential through the second contact region.
Note, that in claim 32, limitations following the term “optionally” are considered as alternative limitations, and the term “optionally” is interpreted as “or”.
Regarding (1), Senoo teaches an IGBT device (Senoo, Fig. 1-2, Col. 1, lines 11-12; lines 65-67; Col. 2, lines 3-30; Col. 3, lines 56-67; Col. 8, lines 41-67; Col. 9, lines 1-67) including a floating region (24) between a top body region (22) and a bottom body region (26) so as to restrain an on-state voltage and a gate threshold voltage from being dispersed among the mass-produced IGBTs; specifically, the device comprises a floating semiconductor body (24) of a second conductivity type (n-type) underneath the body region (22); a base region (26) of a first conductivity type (p-type) underneath the floating semiconductor body (24).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Tooi by forming floating semiconductor body as taught by Senoo to have the device, further comprising: a floating semiconductor body of a second conductivity type underneath the body region; a base region of a first conductivity type underneath the floating semiconductor body in order to provide improved semiconductor device with lower on-state voltage, wherein the on-state voltage and a gate threshold voltage are restrained from being dispersed among the mass-produced IGBTs (Senoo, Col. 1, lines 11-12; lines 65-67; Col. 2, lines 3-30; Col. 3, lines 56-67; Col. 6, lines 25-36).
Regarding (2), Tanabe teaches forming an IGBT device (Tanabe, Figs. 1, 2, 32, 37,  ¶0008- ¶0011, ¶0058-¶0075, ¶0166-¶0175) having floating effect and with reduced conduction and switching loss while maintaining a breakdown resistance, wherein the body region (11) includes an upper body region (11a), the n-type semiconductor region (19) having specific impurity concentrations and the base region (the lower base region 11b) under the n-type semiconductor region (19), wherein the base region (11b) is connected to the body region (11a) in the third dimension (opening in the n-type semiconductor region 19 extending in the third dimension along the extension of the trench so that the lower base region (11b is connected to the bode region 11a in the third dimension); and wherein the base region (the lower base layer 11b) (Tanabe, Fig. 37,  ¶0175) is biased at a ground potential (e.g., grounded during switching operation) through the second contact region (15, p+ semiconductor region).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Tooi by forming the body including the lower base region which is grounded during switching operation as taught by Tanabe to have the device, the base region is connected to the body region in the third dimension; and wherein the base region is biased at a ground potential through the second contact region in order to provide improved semiconductor device having floating effect and with reduced conduction and switching loss while maintaining a breakdown resistance (Tanabe, ¶0008- ¶0011, ¶0166-¶0175).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,129,818 to Tooi in view of Kim (US Patent No. 6,111,278).
Regarding Claim 35, Tooi discloses the device according to claim 10. Further, Tooi discloses that the second contact region (18) (Tooi, Figs. 4-5, Col. 6, lines 33-42) comprises a plurality of portions in the third dimension, each portion being located within the space formed between two segments (e.g., regions covered with a plurality of band-shaped first contact regions 108) of the plurality of segments of the emitter trench, but does not specifically disclose that the plurality of segments of the emitter trench are continuous segments having a substantially 'S' shape, and wherein the portions of the second contact region each have a smaller width compared to the segments of the plurality of segments of the emitter trench.
However, Kim teaches forming IGBT device (Kim, Figs. 3-6, Col. 4, lines 19-48; Col. 5, lines 48-67; Col. 6, lines 1-44; Col. 7, lines 56-67) comprising an emitter region (e.g., n+ type regions 124a/124b/124c) having a plurality of S-shaped segments or L-shaped segments, and located within the space formed between two segments of the plurality of segments of the emitter contact regions (110a/110b) which are continuous segments and entirely surround the plurality of S-shaped segments or L-shaped segments.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Tooi by forming the emitter trench including an emitter region having a plurality of L-shaped portions as taught by Kim, wherein the portions of emitter contact region surrounding emitter region having a plurality of L-shaped portions form continuous segment region having S-shape to have the device, wherein that the plurality of segments of the emitter trench are continuous segments having a substantially 'S' shape, and wherein the portions of the second contact region each have a smaller width compared to the segments of the plurality of segments of the emitter trench in order to provide improved IGBT with improved performance characteristics (Kim, Col. 4, lines 19-48; Col. 7, lines 56-67).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,129,818 to Tooi in view of Adam et al. (US 2008/0121930, hereinafter Adam).
Regarding Claim 36, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, further comprising a region (e.g., including inner walls of the concave section 30) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-31) adjacent the emitter trench (30/49), wherein the region comprises: a first recessed portion (e.g., a portion of the inner wall of the concave section 30 adjacent to the n+-type emitter region 20) extending from the surface of the device to the emitter trench; a second recessed portion (e.g., a portion of the inner wall of the concave section 30 extending below the n+-type emitter region 20) extending from the first recessed portion into the emitter trench (30/49), but does not specifically disclose a silicide layer along an at least one edge of the first and/or second recessed portion.
However, Adam teaches forming a silicide layer (197) (Adam, Figs. 16-17, 18-20, ¶0025, ¶0028-¶0029) by known silicidation process on the inner sidewalls of the emitter trench formed in the base layer (172/130) of bipolar transistor to reduce the resistance of the emitter (136).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Tooi by forming a silicide layer on the inner sidewalls of the emitter trench of Tooi by any known silicidation process as taught by Adam to have a silicide layer along an at least one edge of the first and/or second recessed portion in order to provide a low-resistance emitter (Adam, -¶0028-¶0029).
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Turning to Figure 2 of Tooi, the device includes a dent 30 and the trench 49 is formed in the dent 30. The dent itself 30 is not part of the trench 49. … the contact layer 18 is not formed within the emitter trench and does not extend into the trench 49 in any dimension. As such, it is respectfully submitted that Tooi does not teach the recited feature that “the second contact region is formed partially within the emitter trench and extends from an outer surface of a vertical sidewall of the emitter trench in the first dimension and extends into the emitter trench in the third dimension of the device”, as required by claim 1” (page 11 of Applicant’s Remarks), it is noted that the device of Tooi comprises an emitter trench including a dent (30) (Toii, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1) and the groove (49) provided at the bottom of the dent (30). Note that, the dent (30) of Tooi is a concave section formed in the base region, and is interpreted as an emitter trench having a bottom surface including a groove (49), and the second contact region (18) of Tooi is formed partially (without covering a portion of the bottom surface of the trench 30 including the groove 49) within the emitter trench (30), as required by claim 1. Thus, Tooi discloses “an emitter trench” and “the second contact region is formed partially within the emitter trench and extends from an outer surface of a vertical sidewall of the emitter trench in the first dimension and extends into the emitter trench in the third dimension of the device”, as required by claim 1. Therefore, applicant’s argument’s regarding claim 1 are not persuasive, and the rejection of claim 1 under 35 USC 102(a)(1) to Toii is maintained.
In response to Applicant’s argument that “Turning again to Figure 2 of Tooi, the contact layer 18 is clearly formed on the top surface of the device. This includes being formed in the region between the trench grooves 19 and 49. As such, it is respectfully submitted that Tooi fails to disclose the recited feature that “fhe second contact region does not extend into the body region between the active trench and the emitter trench”, as required by claim 9” (page 11 of Applicant’s Remarks), it is noted that the second contact region (18) does not extend (e.g., except the emitter region 20/22 of Toii) (Tooi, Figs. 1-3, Col. 4, lines 13-31) into the body region (16) where the first contact region (20) and the extending portions (22) of the first contact region (20) are formed. Thus, Tooi discloses “the second contact region does not extend into the body region between the active trench and the emitter trench”, as required by claim 9. Therefore, applicant’s argument’s regarding claim 9 are not persuasive, and the rejection of claim 9 under 35 USC 102(a)(1) to Toii is maintained.
In response to Applicant’s argument that “Turning to Figures 4 and 5, these show an emitter region 108 “formed in a band shape”. This is not part of the trench 49, however, and the trench itself 49 is continuous as shown in Figure 5. As such, it is respectfully submitted that Tooi fails to disclose the recited feature that “the emitter trench comprises a plurality of segments in the third dimension, wherein the plurality of segments are shaped such that at least a space is formed between two segments of the plurality of segments”, as required by claim 10” (page 12 of Applicant’s Remarks), it is noted that the device of Tooi comprises an emitter trench including a dent (30) (Toii, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1) and the groove (49) provided at the bottom of the dent (30). Note that, the dent (30) of Tooi is interpreted as an emitter trench having a bottom surface including a groove (49), and the emitter trench of Tooi comprises a plurality of segments (e.g., interpreted as regions covered with a plurality of band-shaped first contact regions 108) (Tooi, Figs. 4-5, Col. 6, lines 33-42), as required by claim 10. Thus, Tooi discloses “the emitter trench comprises a plurality of segments in the third dimension, wherein the plurality of segments are shaped such that at least a space is formed between two segments of the plurality of segments”, as required by claim 10. Therefore, applicant’s argument’s regarding claim 10 are not persuasive, and the rejection of claim 10 under 35 USC 102(a)(1) to Toii is maintained.
In response to Applicant’s argument that “Examiner, however, appears to equate the emitter region 108 as being part of the trench 49, thereby incorrectly reasoning that the contact regions 18 are located between segments of the trench 49… Tooi fails to disclose the recited feature that “the second contact region comprises a plurality of portions in the third dimension, each portion being located within the space formed between two segments of the plurality of segments of the emitter trench”, as required by claim 11” (pages 12-13 of Applicant’s Remarks), it is noted that the device of Tooi comprises an emitter trench including a dent (30) (Toii, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1) having a bottom surface including a groove (49), and the emitter trench of Tooi comprises a plurality of segments (e.g., interpreted as regions covered with a plurality of band-shaped first contact regions 108) (Tooi, Figs. 4-5, Col. 6, lines 33-42), and the second contact region (18) comprises a plurality of portions in the third dimension, each portion being located within the space formed between two segments of the plurality of segments (108) of the emitter trench, as required by claim 11.
Therefore, applicant’s argument’s regarding claim 11 are not persuasive, and the rejection of claim 11 under 35 USC 102(a)(1) to Toii is maintained.
Regarding dependent claims 14, 30-31, 32, and 35 which depend on claims 1, 10, and 11, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Regarding dependent claims 2, 7, 16, 18, 21, 23, 25, 29-31, and 36 which depend on the independent claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891